Citation Nr: 0921343	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  06-34 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 19, 2003, 
for the grant of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth M. Pesin, Law Clerk






INTRODUCTION

The Veteran had active service from January 1951 to July 
1952.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida, which implemented a Board grant of 
entitlement to a TDIU and assigned an effective date of March 
19, 2003.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record does not show that the Veteran was 
unable to obtain substantially gainful employment work due to 
his service-connected disabilities prior to March 19, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 19, 
2003, for the grant of a TDIU, have not been met.  38 
U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran perfected a timely appeal challenging the RO's 
assignment of March 19, 2003, as the effective date of his 
TDIU award.



The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is 
akin to a claim for an increased rating.  Dalton v. 
Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. 
West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 
Vet. App. 413, 420 (1999).  

The general rule with respect to effective date of an award 
of increased compensation is that the effective date of award 
"shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

A TDIU may be assigned where the schedular rating is less 
than total if a Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities.  38 C.F.R. § 4.16(a).  If the 
schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 
(2008).  Additionally, if there is only one such disability, 
it must be rated at 60 percent or more; and if there are two 
or more disabilities, at least one disability must be rated 
at 40 percent or more, and sufficient additional disability 
must bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.  Further, marginal employment, defined as an amount 
of earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a); see 
also Faust v. West, 13 Vet. App. 342, 356 (2000).  

Here, the evidence uniformly shows that the Veteran was 
employed on a full-time basis for Boeing, McDonnell-Douglas 
AeroJet Corporation and then for NASA for 26 years.  The 
Veteran retired from NASA in December of 1989.  However, he 
specifically stated at his June 2003 VA mental examination 
that he works limited hours for Home Depot.  The Veteran 
submitted a private physician's statement dated August 2003, 
stating that the Veteran's PTSD became more of a problem as 
the Veteran began to age.  However, he continued to work 
full-time until he reached the age of retirement and 
continued to work part-time even after he retired.  Indeed, 
the Veteran's VA Form 21-8940, "Veteran's Application for 
Increased Compensation Based on Unemployabilty," which was 
filed in January 2004, indicates that the Veteran worked 16 
hours a week through October 1, 2003.  

The Veteran's claim for TDIU was originally filed on August 
28, 2003.  Pursuant to the RO's February 2005 rating 
decision, TDIU was granted as of March 19, 2003, when the 
Veteran's PTSD increased rating claim was granted with an 
evaluation of 50 percent.  At that time, the Veteran's total 
combined disability rating exceeded 70 percent.  Because the 
PTSD was rated as higher than 40 percent, the Veteran became 
eligible for consideration for TDIU on a schedular, and it 
was found the that the Veteran was entitled to TDIU under the 
provisions of 38 C.F.R. § 4.16(a).  

In accordance with 38 C.F.R. § 3.400(o)(2), an effective date 
may be awarded as far back as one year prior to the date of 
claim under circumstances where the evidence demonstrates 
that a factually ascertainable increase in disability.  In 
this case, as the Veteran is already receiving TDIU from 
March 19, 2003, the issue is whether the Veteran is entitled 
to TDIU from August 28, 2002 (one-year prior to the date 
claim) to March 18, 2003.

The Veteran's total combined disability rating was equal to 
70 percent as of March 2000, and remained so between August 
28, 2002, and March 18, 2003.  Under 38 C.F.R. § 4.16(a), 
however, as the Veteran did not have even one disability 
rated at least 40 percent disabling, he did not meet the 
eligibility for consideration for TDIU on a schedular basis 
prior to March 19, 2003.  

If the percentages of 38 C.F.R. § 4.16(a) are not met, the 
veteran's claim may still be referred to the Director, 
Compensation and Pension Service, for an extra-schedular 
rating, when the evidence of record shows that the veteran is 
"unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities." 38 
C.F.R. § 4.16(b). Therefore, in order for TDIU to be awarded 
prior to March 19, 2003, the Veteran must be shown to meet 
the criteria for consideration of an extra-schedular rating 
under the provisions of 38 C.F.R. § 4.16(b); 3.321(b)(1).  
The assignment of an extra-schedular rating, including for 
TDIU under 38 C.F.R. § 4.16(b), requires that the be 
exceptional circumstances, where the schedular evaluations 
are found to be inadequate, as shown by evidence indicating 
that the disability at issue causes marked interference with 
employment, or frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The Board does not have the authority to assign an 
extraschedular rating in the first instance, but may consider 
whether referral to the appropriate official is required.  
See also Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) 
(citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (holding 
that § 3.321(b)(1) "does not preclude the Board from 
considering whether referral to the appropriate first-line 
officials is required")).

The Board finds, however, that referral to Director, 
Compensation and Pension Service, is not warranted, because 
the evidence of record does not show that that the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities prior 
to March 19, 2003.  Indeed, the evidence indicates that 
during the time period on question, he was employed at Home 
Depot, working 16 hours a week through October 1, 2003. There 
is no evidence in the file, medical or otherwise, 
demonstrating that this part-time schedule was due solely to 
his service-connected disabilities prior to March 19, 2003.  

Thus, the Board finds that the preponderance of the evidence 
is against the claim of entitlement to TDIU prior to March 
19, 2003.

Duty to Notify and Assist

With respect to the veteran's claim for an earlier effective 
date for TDIU, VA has met all statutory and regulatory notice 
and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the claim. 
The requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal. See 73 Fed. Reg. 23353 (final rule eliminating fourth 
element notice as required under Pelegrini II, effective May 
30, 2008). Thus, any error related to this element is 
harmless.

As to the claim for an earlier effective date for a TDIU, 
VCAA letters dated in October 2003 and February 2004 fully 
satisfied the duty to notify provisions. See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187. The letters advised him of how to 
substantiate a claim for a TDIU and  informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA. See Pelegrini II, at 120-121.  The Veteran submitted 
additional information in response to this claim.

The Board also concludes VA's duty to assist has been 
satisfied. The veteran's relevant VA medical records are in 
the file. All records identified by the veteran as relating 
to this claim have been obtained, to the extent possible. The 
Board finds that the record contains sufficient evidence to 
make a decision on the claim. VA has fulfilled its duty to 
assist.

The Board notes that the duty to assist includes, when 
appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran. See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted. See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2008).

The RO provided the veteran with VA examinations covering for 
all of his service-connected disabilities related to 
unemployability. The Board finds these examination reports to 
be thorough and consistent with contemporaneous VA records. 
The examination in this case is adequate upon which to base a 
decision with regards to this claim.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).






								[Continued on Next 
Page]
ORDER

An effective date prior to March 19, 2003, for the grant of a 
TDIU due to service-connected disabilities, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


